Citation Nr: 0717725	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-24 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida



ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses for dental services rendered by Dr. Edward A. 
Rumberger on August 20th and August 31st, 1999, and on March 
13, 2000; and for dental services rendered by Dr. Robert C. 
Hedgepath, on September 24, 1999, and June 6, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran had active military service from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination by the 
Veterans' Affairs Medical Center (VAMC) in Bay Pines, 
Florida.

In May 2007 the Board granted the veteran's motion for 
advanced placement on the docket.  

Review of the record shows that in 1999 and 2000 the veteran 
received dental treatment, without prior VA approval, from 
two private treating dentists.  He now seeks reimbursement 
for the following services:

August 20, 1999:	Limited Oral Evaluation and 
Panoramic Film 
August 31, 1999:	Alveoplasty WO/exo., and General 
Anesthesia 
(30 minutes)
September 24, 1999:	Immediate Maxillary Denture
March 13, 2000:	Extractions (tooth 8, 9, 11, & 12), 
Alveoplasty w/exo., and General 
Anesthesia (30 minutes) 
June 6, 2000:	Laboratory Reline Complete Upper 
Denture

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of the information 
and evidence necessary to substantiate the claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159 (2006); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice should be provided to the 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Although the record contains a letter dated in July 2005 
which notifies the veteran of the evidence necessary to 
substantiate his claim for reimbursement, this letter is 
dated several years after the March 2001 letter which denied 
the veteran's request for reimbursement.  Unfortunately, 
readjudication of the matter, which would have cured this 
defect, was not performed.  The case must therefore be 
remanded for compliance with 38 C.F.R. § 3.159.  

It is also noted that the complete treatment records of Dr. 
Edward A. Rumberger and Robert C. Hedgepath are not 
associated with the record.  The only documents contained in 
the duplicate Combined Health Record are the billing 
statements of the two medical providers.  The VAMC should 
obtain the complete treatment records as well as VA dental 
treatment records (if any exist), following the receipt of 
any required authorization from the veteran, and then 
associate those records with the duplicate Combined Health 
Record.

The Board also notes that while the March 2001 denial letter 
advised that services rendered were not of an "emergent" 
nature, the duplicate Combined Health Record contains no 
supporting evidence of said.  See Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995).  In addition, the March 2001 denial 
letter merely advised that VA facilities were available, but 
did not indicate whether such facilities were "feasibly 
available."  The matter should therefore be sent for a 
medical opinion as to whether the dental services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and for a 
determination, with supporting reasons and bases, as to any 
feasibly available VA or other federal facilities.  See 38 
C.F.R. § 17.120.

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  Issue the veteran a letter that 
notifies him of the information and 
evidence necessary to substantiate his 
claim for payment or reimbursement of 
unauthorized medical expenses; of the 
information and evidence that he must 
provide; of the evidence that VA will seek 
to acquire; and of his responsibility to 
cooperate fully with the development of 
his claim.  The veteran must be informed 
that he may provide any evidence in his 
possession that pertains to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  
The letter should also include notice of 
the provisions of 38 U.S.C.A. § 1728 and 
its implementing regulations, including 38 
C.F.R. § 17.120.

2.  The VAMC should obtain complete dental 
treatment records pertaining to the 
veteran from Dr. Edward A. Rumberger and 
Dr. Robert C. Hedgepath, as well as VA 
dental treatment records (if any exist), 
following the receipt of any required 
authorization form(s) from the veteran.  
The records or documentation pertaining to 
attempts to obtain those records must be 
associated with the duplicate Combined 
Health Record.  The procedures set forth 
in 38 C.F.R. § 3.159(c)(1) must be 
followed.  See 38 C.F.R. § 3.159(c)(1) (VA 
will make reasonable efforts to obtain 
relevant non-federal records to include an 
initial request and, if the records are 
not received but there is no response 
indicating further efforts to obtain the 
records would be futile, at least one 
follow-up request); see also 38 C.F.R. 
§ 3.159(e) (If VA is unable to obtain non-
federal records, VA will provide the 
claimant with oral or written notice of 
that fact and inform the veteran is his 
ultimate responsibility for providing this 
evidence).

3.  The issue must then be referred to an 
appropriate VA specialist regarding the 
veteran's claim for reimbursement for 
dental treatment.  The specialist is 
specifically requested to opine as to 
whether the dental services initiated in 
August 1999 and completed in September of 
2000 constituted a medical emergency of 
such nature that delay would have been 
hazardous to life or health, or whether 
any of the individual treatments were of 
an emergent nature and if so when the 
emergency ended.  A rationale for this 
opinion should be set forth in the report 
provided.

4.  A determination must also be made as 
to whether a VA facility suitable for 
treating the veteran's condition was 
feasibly available on August 20 and August 
31, 1999; September 24, 1999; March 13, 
2000; and June 6, 2000.  In determining 
whether a VA facility was feasibly 
available, consideration must be given to 
the urgency of the veteran's dental 
condition and the length of any delay that 
would have been required to obtain 
treatment from a VA facility, and whether 
an attempt to use a VA facility beforehand 
or obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.  See 38 C.F.R. § 17.120(c).  The 
duplicate Combined Health Record must be 
documented as to the name and location of 
all feasibly available VA facilities, if 
any.

5.  After completion of all of the above, 
the veteran's claim should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



